Freschi, J.:
At a factory building Number 594 Broadway, in the City and County of New York, the defendant, the manager of S. Noveck & Company, shirt manufacturers, kept a door locked in the factory of his employers, during working hours. The eighth floor loft is bisected by a wooden partition, in which the door in question is placed, Noveck & Company occupying the front half of this loft is a factory and one V. Luciano, maintaining a laundry in the remainder of the loft. These are distinct and separate factories, adjacent to each other. The door is used at times by Noveck & Company in passing into and from Luciano’s place to serve their business purposes, and when the door is not so used, the defendant keeps the door bolted as stated. This violates section 79c—3 of the Labor Law, which provides that all means of egress shall be maintained in an unob*210structed condition, and that no door leading into or out of any factory or any floor thereof shall be locked, bolted or fastened during working hours. (See also sec. 79b—1, Labor Law). The purposes of this statute are obvious. ,
The People have sustained the burden of proof an'd I vote to find the defendant guilty.
O’Keefe, J., concurs.